Malone Jr., J. (dissenting).
We respectfully dissent. Notwithstanding the limited standard of judicial review to be accorded the determinations of respondent Division of Classification and Compensation (hereinafter the Division) with regard to job reclassifications (see Cove v Sise, 71 NY2d 910, 912 [1988]; Matter of Civil Serv. Empls. Assn., Local 1000, AFSCME, AFL-CIO v State Univ. of N.Y., 286 AD2d 850, 850 [2001]), it is well settled that the Division may not utilize reclassification as a means of validating out-of-title work (see Matter of Gavigan v McCoy, 37 NY2d 548, 552 [1975]; Matter of Niebling v Wagner, 12 NY2d 314, 319 [1963]; Matter of C.S.E.A. v County of Dutchess, 6 AD3d 701, 702 [2004]; Matter of Mandle v Brown, 4 AD2d 283, 286 [1957], affd 5 NY2d 51 [1958]). This appears to be exactly what was done in the case at hand. In response to grievances filed by employees in the job classifications at issue, the Governor’s Office of Employee Relations (hereinafter GOER) issued determinations in August 2006 ruling that the duties of conducting tier III disciplinary hearings constituted out-of-title work. Notably, GOER’s determinations were based upon the Division’s own findings. Two months later, however, the Division reclassified the positions at issue to include the very duties that had previously been found to constitute out-of-title work. Inasmuch as the Division may not do indirectly what it is prohibited from doing directly, we would grant the petition and annul the determination reclassifying the positions at issue.
Peters, J., concurs. Ordered that the judgment is affirmed, without costs.